DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
Claim Objections
Claim(s) 2, 6, 8, 11-13, 15-16, 19-21 is/are objected to because of the following informalities:  
Claims 2, 6, 8, 11-13, 15-16, 19-21: replace “band” with ---outer band---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 19 and 20: each of these claims recites limitations that were amended into the last clause of claim 1, so these claims are not further limiting because they repeat limitations already required by preceding claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-11, 13-14, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret-681 (US 20050232681).
Claims 1: Gueret-681 discloses a cosmetic product application device (see Fig 18) comprising: an applicator (2, Fig 2) comprising a gripping member (5) and a product application member (3+4) that plunges into a reservoir of cosmetic (10); an intermediate part (20) comprising an attachment sleeve (see annotations) defining a circulation hole of the product application member (see Fig 18); wherein the intermediate part comprises an outer band (see annotations) for protecting the applicator, the outer band protruding opposite the attachment sleeve, the band having at its free edge an insertion opening for the reservoir (see annotations) and wherein the outer band defines an inner space that receives at least a part of the reservoir (see Fig 18 & annotations). The intermediate part comprises an inner fastening member (52) for the removable fastening [0194] of the reservoir (see Fig 18), protruding in the band opposite the attachment sleeve (see Fig 18) the inner fastening member including at least one axial locking abutment of the reservoir in the band that extends in the inner space (see Fig 18) and wherein when the applicator is mounted on the attachment sleeve, the band extends opposite the attachment sleeve along an axis of insertion of the reservoir in the band, at least to the extent to which the free end of the product application member on the axis of insert extends (see Fig 18). 
Claims 2 and 19: Gueret-681 discloses the attachment sleeve and the outer band formed from a single piece (see Fig 18) and when the applicator is mounted on the attachment sleeve, the band extends opposite the attachment sleeve along an axis of insertion of the reservoir in the band, at least to the extent to which the free end of the product application member on the axis of insert extends (see Fig 18).

    PNG
    media_image1.png
    695
    688
    media_image1.png
    Greyscale

Claims 3-4, 18, and 20: Gueret-681 discloses the inner fastening member to be formed as a snap-locking protrusion radially protruding from a peripheral skirt (see Fig 18 & annotations) and when the applicator is mounted on the attachment sleeve, the band extends opposite the attachment sleeve along an axis of insertion of the reservoir in the band, at least to the extent to which the free end of the product application member on the axis of insert extends (see Fig 18). 
Claim 6: Gueret-681 discloses the applicator mounted on the attachment sleeve (see Fig 18) and the outer band exceeds the projection of the free end of the product application member on the axis of insertion by less than 10.5mm (see Fig 18) and the reservoir mounted on the inner fastening member and protruding outside of the band through the insertion opening (see Fig 18 & annotations). 
Claim 7: Gueret-681 discloses the attachment sleeve has threading and the gripping member has a complementary threading and the two engage to removably attach the gripping member to the attachment sleeve (see Fig 18 & annotations). 
Claim 8: Gueret-681 discloses the outer band includes an opening at its bottom and top end, which constitutes being “at least partially perforated” (see Fig 18 & annotations). 
Claims 10-11: Gueret-681 discloses a kit (see Fig 18) [0069 & 0073] comprising the device of claim 1 (see above rejection of claim 1) and the reservoir (10) of cosmetic product removably mounted on the inner fastening member in the band (see Fig 18). 
Claim 13: Gueret-681 discloses the reservoir can have at least one wall (12) made of an elastomer [0145] with the band being made of a less flexible plastic [0156]. 
Claim 14: Gueret-681 discloses a wiper member (see annotations) mounted on the reservoir and the attachment sleeve (see Fig 18 & annotations). 
Claim 21: Gueret-681 discloses the reservoir mounted on the inner fastening member (see annotations) and protruding outside of the band through the insertion opening. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret-681 (US 20050232681) in view of Gueret-592 (US 7481592). 
Claims 9 and 17: Gueret-681 discloses the invention of claims 1 and 10 and further discloses the product application member including a rod/stem (4, see annotations) and an application member (3) mounted at the free end of the rod with the rod having a first part permanently attached to the gripping member (see Fig 18) and the kit including a first set of parts comprising the gripping member, first part of the rod, and intermediate part and a second set of parts including the reservoir, which is removable from the intermediate part so it is interchangeable. 
Gueret-681 discloses the invention essentially as claimed except for the applicator element removably mounted to the first part via a second rod part that fits within the first rod part thereby making the applicator element interchangeable. Gueret-592, however, teaches providing cosmetic applicator kits (see Figs 10-12) that can include a stem with a first portion (77) permanently attached to a gripping portion (73) and second portion (78) attached to the applicator element (79-84) in order to make the applicator elements removable and interchangeable thereby providing a user with multiple applicator options in a single kit (see Figs 10-12). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicator and kit of Gueret-681 by providing the kit with the different applicator elements of Gueret-592 and with the two piece detachable stem component in view of Gueret-592 in order to allow a user to carry and use a series of different applicators in a single kit. 
Claim(s) 12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret-681 (US 20050232681). 
Claim 12: Gueret-681 discloses the invention of claim 11 and further discloses the reservoir comprising an internal portion inserted into the band and a portion protruding outside of the band (see Fig 18) and discloses the invention essentially as claimed except for the outer surface of the band being flush with an outer surface of the portion of the reservoir protruding outside of the band. However, in a series of adjacent embodiments (see Figs 3, 10, 17 and 24) Gueret-681 discloses the outer band and the portion of the reservoir protruding outside the band being flush when attached together. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment of Figure 18 of Gueret-681 by providing the outer surface of the outer band being flush with an outer surface of the portion of the reservoir protruding outside the band, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Claim 15: Gueret-681 discloses the invention of claim 10 and discloses the invention essentially as claimed except for a second reservoir that can be mounted on the inner fastening member. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the kit of Gueret-681 to include multiple reservoirs since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). It would also be obvious to duplicate the reservoir so that when one reservoir of makeup is used up, the user could simply attach another instead of having to purchase a whole new applicator. 
Claim 16: Gueret-681 discloses the invention of claim 10 and further discloses the reservoir can include a neck (see Fig 2) with a fastening member (13) and discloses the invention essentially as claimed except for the reservoir of Fig 18 including a neck that cooperates with the inner fastening member via complementary locking abutments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment of Figure 18 of Gueret-681 by providing the reservoir with an additional fastening member at the neck of the reservoir as disclosed in other embodiments (see Fig 2), since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Response to Arguments
Applicant’s arguments filed 10/12/22 and 8/25/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772